Title: To Benjamin Franklin from the Managers of the Philadelphia Silk Filature to Franklin and John Fothergill, 8 November 1771
From: Managers of the Philadelphia Silk Filature
To: Franklin, Benjamin,Fothergill, John


Gentlemen,
Philadelphia 8th. November 1771.
The Subscribers Managers of the Contributions for promoting the Culture of silk in Pennsylvania, having purchased in the course of the last Season and procured to be reeled at the Filature erected here such a quantity of Cocoons as have produced about 155 lbs. of raw Silk proper for Exportation, are encouraged from your known Partiality to the productions of this Province, and Disposition to promote whatever may advance its Interest or Reputation to commit this first Adventure to your Care and Disposal, requesting that the undermentioned Parcels may be presented as directed in such respectful manner as your good Understanding shall point out, and that the remainder be sold at either public or private Sale as you may think most conducive to the Benefit of the Institution. Inclosed is the Certificate required by Act of Parliament for obtaining the Bounty.
From the want of more Experience in this new Manufacture, we are not competent Judges of the Quality or Value; but upon comparing our own with the Samples of Silk we have received from other Parts of the World we apprehend some of it is not much inferior to them. If Persons of more skill with you should be of the same Opinion, we have little Doubt that the raising of Silk will soon become an Object of general Attention in this Province, and probably in time a considerable Remittance to our Mother Country; an Event in which we should have great pleasure; as a mutual Advantage to both.
We flatter ourselves that it is unnecessary to apologize for giving you this Trouble when we consider that benevolent Minds are never more agreeably exercised than in the Promotion of Public Good. We are, Gentlemen, with the highest Esteem, Your assured Friends and very humble Servants,

Edwd: Penington
Fra: Alison
Chas. Moore
C: Evans
Isaac Bartram
Tho Clifford
  Wm Smith  Broker
R Strettell Jones
Abel James
Jos: Pemberton
Benjn. Morgan






No.
16 lbs.
for
the Queen



2 4 ”
”
Lady Juliana Penn



3
4 ”

the Relict of the late Honble Richd. Penn Esqr. deceased



4
4 ”

the Lady of the Honble. John Penn Esqr.



Drs Franklin and Fothergill
